I respectfully dissent. I believe we are elevating form over substance.
I agree with the majority that a court may not impose a protective order against a person without due process, but that is not what happened here. The court, based on the evidence, found that granting the order was warranted and said it would issue it. Respondent then asked, in effect, that a condition of the order be that petitioner leave him alone.
R.C. 3113.31(E)(1)(h) says that the court may "grant other relief that the court considers equitable and fair * * *." While the order actually entered in this case did not expressly state that petitioner's obligation to leave respondent alone was a condition precedent to respondent's obligation to leave petitioner alone, the entry cannot be construed in any other way. I do not regard this as error in any way.
The majority opinion strikes paragraph two of the entry and affirms the balance. I do not find error, even harmless error, but if I did, I would give the trial court the opportunity, on remand, to correct what is, at most, nothing more than an imprecise use of words.
Thus, I dissent. *Page 33